           Case 2:19-cr-00171-AWA-DEM Document 1-1 Filed 10/24/19 Page 1 of 2 PageID# 32
 JS 45 (11/2002)                                            REDACTED
 Criminal Case Cover Sheet                                                                                             U.S. District Court
                                                  1
                                                  j

 Place of Offense:                                jUnderSeal: Yes □ No Kl              J udge Assigned:     rK|i>nc/ /I".
 City;   EDVA                   Superseding Indictment:                                Criminal Number: 2:19cr 11 1
 County/Parish:                 Same Defendant:                                        New Defendant: ROBERT JAMES McCABE

                                Magistrate Judge Case Number:                          Arraignment Date:
                                Search Warrant Case Number:

                                R 20/R 40 from District of
 Defendant Information:


Juvenile: Yes □ No              FBI#
 Defendant: ROBERT JAMES McCABE                                 Alias Name(s):


 Birth Date: xx-xx-1958      SS#: xxx-xx-xxxx     |Sex: M       Race:       Nationality:     Place of Birth: VA


                                                                                   Scars/Tattoos:
 Height: 5' 8"      Weight: 200          Hair: BRO/BALD               Eyes: HZL
Interpreter: Yes D
No [Xi                       List Language and/or dialect:
                             State ID:

Location Status:

 Arrest Date:

 □ Already in Federal Custody as of:              in:
 □ Already in State Custody                             □ On Pretrial Release                 ^ Not in Custody

 Kl An-est Warrant Requested                            □ Fugitiye                            □ Summons Requested for
□Arrest Warrant Pending                                 □ Detention Sought                    □ Bond

 Defense Counsel Information:

Name:     James 0. Broccoletti                          n Court Appointed
Address: 6663 Stoney Point South
          Norfolk, VA 23502                             Ki Retained
Telephone; 757-466-0750                                 □ Public Defender

Email:




 U.S. Attorney Information:

AUSAs: Alan M. Salsbury, Melissa E. O'Boyle, Randy C. Stoker          Telephone No. 757-441-6331           Bar #:

Complainant Agency, Address & Phone Number or Person & Title;

Christopher Emsley, Special Agent (FBI)
U.S.C. Citations:

                    Code/Section                   Description of Offense Charged               Count(s)       Capital/Felony/Misd/Petty
Set I               18 U.S.C. § 1349              Conspiracy to Commit Honest Services              1,2    Felony
                                                                  Mail Fraud
 Set 2             18 U.S.C. §§ 1341,2                    Honest Services Mail Fraud                3-7    Felony
 Set 3              18 U.S.C. §1951               Conspiracy to Obtain Property Under               8,9    Felony
                                                         Color of Official Right
  JS 45 (11/2002) Reverse
         Case 2:19-cr-00171-AWA-DEM Document 1-1 Filed 10/24/19 Page 2 of 2 PageID# 33

iDefendant's Name: ROBERT JAMES McCABE


District Court Case Number(To be filled in by Deputy Clerk):
                                              U.S.C. Citations (continued)

              Code/Section       ! Description of Offense Charged     Count(s)   CapIta1/Felony/MISd/Petty
 Set 4                           ^Obtaining Property Under Color of
             18 U.S.C.§ 1951                 Official Right             10
 Set 5                                Conspiracy to Commit Money
            18 U.S.C.§ 1956(h)                Laundering                11

 Set 6     18 U.S.C.§§ 981,982            Criminal Forfeiture

 Set?
